Exhibit 10.14


FOURTH COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS
THIS FOURTH COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS (this "Amendment") is
dated effective as of December 31, 2014, by and among GSE SYSTEMS, INC., a
Delaware corporation ("GSE") and GSE PERFORMANCE SOLUTIONS, INC., a Delaware
corporation and successor by merger to GSE Envision LLC, a New Jersey limited
liability company and also formerly known as GSE Power Systems, Inc. ("GSE
Performance Solutions"), (GSE and GSE Performance Solutions, each a
"Co-Borrower" and collectively, the "Co-Borrowers") and SUSQUEHANNA BANK, a
Pennsylvania state chartered commercial banking corporation (the "Bank");
witnesseth:
RECITALS
WHEREAS, pursuant to a Master Loan and Security Agreement dated November 22,
2011 by and among GSE, GSE Power Systems, Inc. and GSE EnVision Inc.
(collectively, the "Original Borrowers") and the Bank (the "Original
Agreement"), as amended by that certain Comprehensive Amendment to Financing
Documents dated March 31, 2012 (the "First Amendment"), and that certain Letter
Agreement dated July 29, 2013 from the Bank (the "Letter Agreement"), as amended
by that certain Second Comprehensive Amendment to Financing documents dated
April 8, 2014 (the "Second Amendment"), as amended by that certain Third
Comprehensive Amendment to Financing Documents dated September 9, 2014 (the
"Third Amendment") (the Original Agreement, the First Amendment, the Letter
Agreement, the Second Amendment and the Third Amendment are collectively, the
"Loan Agreement"), the Bank extended a revolving credit facility to the Original
Borrowers in the principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000) (the "Credit Facility"), as evidenced by a Revolving Credit Note
given by the Original Borrowers in favor of the Bank dated November 22, 2011 in
the face amount of $7,500,000, which note was amended and restated in its
entirety by that certain Amended and Restated Revolving Credit Note from the
Co-Borrowers in favor of the Bank dated March 31, 2012; and
WHEREAS, pursuant to Articles of Merger filed with the New Jersey Secretary of
State on March 30, 2012, GSE EnVision, Inc. merged into GSE Envision LLC, a New
Jersey limited liability company ("Envision"), as documented in the First
Amendment;
WHEREAS, pursuant to the Articles of Merger filed with the Delaware Secretary of
State on December 22, 2014, Envision merged into GSE Power Systems, Inc.; and
WHEREAS, pursuant to a Certificate of Amendment filed with the Delaware
Secretary of State on December 31, 2014, GSE Power Systems, Inc. changed its
name to GSE Performance Solutions, Inc.; and
WHEREAS, the Bank and the Co-Borrowers have determined to modify certain
provisions of the Financing Documents (as defined in the Loan Agreement), all in
accordance with the provisions of this Amendment.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Co-Borrowers agree as follows:

--------------------------------------------------------------------------------

1.            Recitals.  The Bank and the Co-Borrowers acknowledge that the
above Recitals to this Amendment are true and correct, and agree that the same
are incorporated by reference into the body of this Amendment.  Unless otherwise
specifically defined herein, all capitalized terms used in this Amendment shall
have the same meanings ascribed to such terms in the Loan Agreement.
2.            Amendments to Financing Documents.
a.The Co-Borrowers hereby request and the Bank consents to a waiver of a
provision set forth in Section 5.12(a) of the Loan Agreement to allow for the
merger of GSE Envision, LLC into GSE Power Systems, Inc., and a change in the
name of GSE Performance Solutions.  All references in the Financing Documents to
"GSE Envision LLC" or "GSE Power Systems, Inc." are hereby amended to read "GSE
Performance Solutions, Inc.".  The Co-Borrowers hereby certify that (i) GSE
Performance Solutions continues to be a corporation organized under the laws of
the State of Delaware; (ii) that there have been no changes to the respective
principal place of business of either of the Co-Borrowers, or to the location of
their respective assets; and (iii) there have been no changes to the ownership
of either of the Co-Borrowers.
b.The Loan Agreement is hereby amended by deleting Section 4.15 in its entirety
and inserting the following new Section 4.15 in lieu thereof:
"4.15Operating and Deposit Accounts; Cash Collateral Account.  Maintain their
primary operating and depository accounts at the Bank.  In addition, the
Co-Borrowers shall maintain one or more segregated cash collateral account(s) at
the Bank equal to the greater of (i) $3,000,000 or (ii) the aggregate principal
amounts of all Loans outstanding under the Revolving Credit Facility (including
all exposure and obligations of the Bank under any issued and outstanding
Letters of Credit, working capital advances, negative foreign exchange
positions, and under any Foreign Currency Accounts and Foreign Exchange Contract
established by the Bank on behalf of, or for the benefit of, any of the
Co-Borrowers from time to time, and including any additional letters of credit
or other financial accommodations made available by the Bank to or on behalf of
the Borrower in the future) as security for the Co-Borrowers' obligations
hereunder and under the other Financing Documents (collectively, the "Cash
Collateral Account").  The initial account numbers for the Cash Collateral
Account are:  Account No. 10014201254 (relating to Revolving Credit Advances and
general Letters of Credit), Account No. 10010483625, 10010488343 and 10010488368
(relating to Chinese Letters of Credit) and Account No. 990220000007 (relating
to the Euro Foreign Currency Account), and the parties anticipate that
additional account numbers may be added from time to time to the extent that the
Co-Borrowers' request additional financial accommodations from the Bank under
the Revolving Credit Facility.  Each Co-Borrower hereby pledges to the Bank and
grants a security interest to the Bank as collateral for all of Co-Borrowers'
obligations under the Financing Documents, in the Cash Collateral Account, and
Co-Borrowers agree and confirm that the Bank shall have complete and
unconditional control over the Cash Collateral Account.  The Cash Collateral
Account shall remain in place until all amounts under the Revolving Credit
Facility have been repaid or retired (including but not limited to the
expiration or release of all Letters of Credit, Foreign Exchange Contracts and
Foreign Currency Accounts and other financial accommodations made available by
the Bank for the benefit of the Co-Borrowers under the Revolving Credit
Facility), such that the Bank has no further exposure or obligation thereunder."

--------------------------------------------------------------------------------

c.The Bank agrees to waive compliance by the Co-Borrowers of the financial
covenants set forth in Sections 5.1, 5.2, 5.3 and 5.4 of the Loan Agreement for
the testing measurement date of December 31, 2014 (the "Waiver").  Each of these
financial covenants remain in full force and effect for the quarter ending March
31, 2015 and for each quarter thereafter.  The Co-Borrowers jointly and
severally agree to pay to the Bank a covenants waiver fee of Fifteen Thousand
Dollars ($15,000) upon the execution of this Agreement for the Bank's agreement
to waive said covenants.  The Bank's agreement to waive the said financial
covenants is a one-time waiver only of the compliance by the Co-Borrowers of the
financial covenants in Sections 5.1, 5.2, 5.3 and 5.4 of the Loan Agreement for
the testing date of December 31, 2014, and no other consent or waiver is hereby
granted, nor should any other consent or waiver be implied.
The Waiver described herein is limited precisely as written and shall not be
deemed to (i) be a consent to or a waiver of any other term or condition of the
Loan Agreement or any of the other Financing Documents, or (ii) prejudice any
right or rights which the Bank may now have or may have in the future under or
in connection with the Loan Agreement or any of the other Financing Documents.
Except for the granting of the Waiver described herein, no delay by the Bank in
the pursuit of the Bank's rights and remedies shall, and none of the foregoing
is intended (and should not be deemed or construed) to, constitute a waiver of
any other rights and/or remedies Bank may have under the Loan Agreement and/or
any of the other Financing Documents or otherwise available to Bank at law or in
equity, or a waiver of any other known or any unknown default or event of
default which exists on the date hereof, or a course of conduct or course of
dealing on the part of the Bank.  Except for the granting of the Waiver, the
Bank reserves any and all rights and remedies available to it under the Loan
Agreement and/or any of the other Financing Documents, or otherwise available to
it at law or in equity, all of which remain in full force and effect.

--------------------------------------------------------------------------------

3.            Grants of Liens and Security Interests; Reaffirmation of Debt. 
Each Co-Borrower each hereby grants, re-grants and confirms the grant of all
liens and security interest in and to all collateral described in the Financing
Documents as collateral for the Credit Facility as amended by this Amendment on
the terms set forth in the Financing Documents.  Each Co-Borrower also hereby
reaffirms its respective joint and several obligations to repay the Credit
Facility, all in accordance with the terms of the Financing Documents.
4.            Fees, Costs, and Expenses.  The Co-Borrowers shall pay to the Bank
on demand all costs and expenses both now and hereafter reasonably paid or
incurred with respect to the preparation, negotiation, execution, administration
and enforcement of this Amendment and all documents related thereto, including,
without limitation, attorneys' fees and expenses, recording costs, recordation
and other taxes, appraisal fees, costs of record searches, title company
premiums and costs, fees and expenses for environmental audits and survey costs.
5.            Representations and Warranties.  In order to induce the Bank to
enter into this Amendment, the Co-Borrowers each represent and warrant to the
Bank that as of the date hereof (a) except as otherwise disclosed in writing to
the Bank, no Event of Default exists under the provisions of any of the
Financing Documents, (b) no event exists which, with the giving of notice or
lapse of time, or both, could or would constitute an Event of Default under the
provisions of any of the Financing Documents, (c) all of the representations and
warranties of the Co-Borrowers in the Financing Documents, are true and correct
in all material respects on the date hereof as if the same were made on the date
hereof, (d) all collateral for the Credit Facility as amended by this Amendment
is free and clear of all assignments, security interests, liens and other
encumbrances of any kind and nature whatsoever except for those granted or
permitted under the provisions of the Financing Documents, (e) no material
adverse change has occurred in the business, financial condition, prospects or
operations of any Co-Borrower since the date of the financial statements most
recently furnished to the Bank in accordance with the provisions of the
Financing Documents, and (f) the Financing Documents (as amended by this
Amendment) constitute the legal, valid and binding obligations of the
Co-Borrowers enforceable in accordance with their terms except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.  If any of the foregoing
representations and warranties shall prove to be false, incorrect or misleading
in any material respect, the Bank may, in its absolute and sole discretion,
declare that an Event of Default has occurred and exists under the provisions of
each of the Financing Documents.
 

--------------------------------------------------------------------------------

6.            Applicable Law, Etc.  This Amendment shall be governed by the laws
of the State of Maryland and may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute one
and the same instrument.
7.            Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the Bank and each Co-Borrower and their respective heirs,
successors and assigns.
8.            Amendment Only.  This Amendment is an amendment and modification
of certain provisions of the Financing Documents.  All of the provisions of the
Financing Documents are incorporated herein by reference and shall remain and
continue in full force and effect as amended by this Amendment.  Each
Co-Borrower hereby ratifies and confirms all of its respective obligations,
liabilities and indebtedness under the provisions of the Financing Documents as
amended by this Amendment.  The Bank and each Co-Borrower agree it is their
intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish, any of the obligations, indebtedness and liabilities of any
Co-Borrower or any other party under the provisions of the Financing Documents,
or any assignment or pledge to the Bank of, or any security interest or lien
granted to the Bank in or on, any collateral and security for such obligations,
indebtedness and liabilities.
[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Co-Borrower and the Bank have executed this Amendment
under their respective seals, the day and year first written above.
WITNESS/ATTEST:
 
CO-BORROWERS:
 
 
 
 
_____________________________
 
GSE SYSTEMS, INC.
 
 
 
By:/s/ Jeffery G. Hough (SEAL)
Jeffery G. Hough
Senior Vice President and Chief Financial Officer
 
 
 
 
 
_____________________________
 
GSE PERFORMANCE SOLUTIONS, INC.
 
 
 
By:/s/ Jeffery G. Hough (SEAL)
Jeffery G. Hough
Senior Vice President and Chief Financial Officer
 
 
 
 
 
_____________________________
 
SUSQUEHANNA BANK
 
 
 
By:/s/ Robert P. Whelen, Jr.  SEAL)
Robert P. Whelen, Jr.,
Senior Vice President




